On behalf of 
the Philippine Government, we offer our warmest 
congratulations to Mr. Kutesa on his election as 
President of the General Assembly at its sixty-ninth 
session. I assure him of the Philippines’ steadfast 
support as he provides the leadership and inspiration 
in the daunting task of continuing the pursuit of a 
transformative and inclusive post-2015 development 
agenda. In choosing the theme for his presidency, he 
has positioned people at the centre of this development 
agenda. This people-centred agenda is also at the core 
of President Benigno S. Aquino III’s Social Contract 
with the Filipino People, which is underpinned by a 
regime of good governance.

I would like to address the following issues, which 
are consistent with both the President’s Social Contract 
and the United Nations post-2015 development agenda: 
progress on the Millennium Development Goals; climate 
change and disaster-risk reduction and management; 
the so-called Islamic State in Iraq and the Sham; the 
Ebola virus disease outbreak; peace, security and the 
rule of law; disarmament, peacekeeping, migration, 
the protection of women and children; and the call for 
United Nations reforms.

Fourteen years ago, a shared vision of a decent and 
secure life for all our peoples motivated us to adopt 
the Millennium Development Goals. We all vowed to 
undertake a mission to fight poverty and disease; grant 
children of school age access to primary education; 
improve gender equality, care for mothers and children; 
provide our communities with safe drinking water; 
protect our environment from further degradation; 
and mobilize international partnerships and resources 
to help those in great need. Today, based on the latest 
report on the Millennium Development Goals, our 
collective efforts have reduced by half the number of 
people living in extreme poverty, provided over 2 billion 
people with access to safe drinking water, and achieved 
success in the fight against malaria and tuberculosis. 
But, with one year to go, much remains to be done.

The Philippines’ scorecard shows that we have made 
considerable progress in the areas of extreme poverty 
eradication, under age 5 mortality, the fight against 
both malaria and tuberculosis, access to safe drinking 
water, and gender equality. Like many other developing 
nations, however, we continue to face challenges in 
other areas. We have recently taken pause to consider 
new strategies. We have also realized the importance of 
strengthening good-quality data collection and analysis 
as a tool for measuring our Millennium Development 
Goals and to aid our decision-making.

A year ago, before this very same Assembly, the 
Philippines called for a post-2015 development agenda 
anchored in respect and promotion of human rights, 
accountable governance and inclusive development 
(see A/68/PV.22). All our current national efforts are 
founded on these pillars.

The greatest challenge to the Philippines in 
meeting the Millennium Development Goals has been 
the series of disasters that have visited our country. 
Super-typhoon Haiyan, the strongest typhoon to have 
hit landfall in recorded history, had a significant impact 
on the modest progress we had achieved towards the 
Millennium Development Goals. This and the disasters 
in other parts of the world remind us of the urgent need 
to address climate change.

Two months ago, we completed a comprehensive 
rehabilitation and recovery plan for the Haiyan-affected 
areas. The comprehensive plan requires a considerable 
amount of resources and effort, but the Philippines 
and its international partners are determined to see 
this massive rebuilding and rehabilitation plan to full 
completion. We are resolute in not only building back, 
but building back better. Once again, let me reiterate 
the Filipino people’s gratitude for the outpouring 
of assistance from the international community for 
the victims and survivors of Haiyan. Its response 
and solidarity were indeed timely, overwhelming 
and inspiring. At this time, we look forward to the 
forthcoming Third World Conference on Disaster Risk 
Reduction in Sendai, Japan, and to the first-ever World 
Humanitarian Summit in Istanbul, Turkey, during 
which we hope to share the lessons we have learned 
from Haiyan.

Just as the international community mobilized 
as one in extending help to the Philippines in the 
aftermath of Haiyan, it should also do so in the case of 
two present-day scourges: the so-called Islamic State 
in Iraq and the Sham (ISIS) and the Ebola virus disease 
outbreak. The Philippines condemns the war crimes 
and crimes against humanity being perpetrated by ISIS. 
We support Security Council resolution 2178 (2014) on 
foreign terrorist fighters, adopted on 24 September, 

because we believe that resolute and immediate action 
is necessary to suppress that group. As a responsible 
member of the international community, the Philippines 
will do its part in the global efforts to thwart ISIS and 
its false ideologies.

On the Ebola virus disease outbreak, the Philippines 
recognizes its threat to global health and its impact on 
development. Based on our capacity, we will support 
the international community’s efforts in arresting the 
spread of this scourge through the auspices of the World 
Health Organization.

Development efforts are jeopardized by setbacks 
brought about by threats to peace, security and the rule 
of law. We must ensure that conflicts do not undermine 
any development agenda that we pursue. We must 
rededicate ourselves to the principles enshrined in the 
Charter of the United Nations and relevant international 
conventions and agreements to resolve all conflicts 
peacefully and in accordance with the rule of law.

In this spirit, I am pleased to share the Philippine 
experience in building peace in the southern 
Philippines. With the signing of the Comprehensive 
Agreement on the Bangsamoro, we are optimistic 
that peace dividends in the form of investments, jobs, 
economic opportunities, access to basic services and 
infrastructure will finally redound to the benefit of 
our Muslim brothers and sisters. We are grateful to 
the United Nations and the international community 
for their role in supporting us through the long and 
challenging journey of this peace process.

As we herald these achievements of peace at home, 
however, we face the reality of exacerbating tensions in 
our regional seas. Again, the Philippines has resorted 
to the rule of law in trying to resolve these tensions. 
The Philippines believes that the core instrument for 
resolving maritime disputes is the 1982 United Nations 
Convention on the Law of the Sea (UNCLOS). We have 
invited a State party to settle our maritime disputes 
peacefully through UNCLOS, including its provisions 
on dispute settlement, specifically arbitration under 
annex VII to the Convention.

However, it has refused to join us and has continued 
to unilaterally embark on an expansionist claim that 
violates the legitimate rights of the Philippines and 
other littoral neighbours under UNCLOS, such as their 
exclusive economic zones and continental shelves. 
Instead of peacefully resolving the maritime disputes 
within the framework of UNCLOS, the said State 
has embarked on a series of dangerous, reckless and 
forceful activities in an attempt to impose unilateral 
change in the maritime status quo of the South China 
Sea. Those unilateral activities escalated the tensions 
and threatened peace and stability in the South China 
Sea.

In 2012, after forcibly occupying the tiny rocks of 
Scarborough Shoal, within 126 nautical miles of the 
Philippine island of Luzon, the aforementioned State 
refused to abide by a mutual agreement to de-escalate 
tensions by not withdrawing its vessels from the said 
rocks. Earlier this year, said State imposed a unilateral 
moratorium on fishing in some areas of the South 
China Sea that infringes on the legitimate sovereign 
rights of the Philippines and other coastal States to 
their exclusive economic zones. In the past two years, 
it has undertaken massive land reclamation activities in 
Johnson Reef, Mckennan Reef, Hughes Reef, Cuarteron 
Reef and Gaven Reef in the Spratly Islands.

Those unilateral activities, among others, form part 
of a pattern of forcing a change in the maritime status 
quo in order to advance a so-called nine-dash line 
position, an expansive claim of indisputable sovereignty 
over nearly the entire South China Sea, which is in 
contravention of both the 2002 China and Association 
of Southeast Asian Nations (ASEAN) Declaration on 
the Conduct of Parties in the South China Sea and the 
UNCLOS. The Philippines supports the Secretary-
General’s call for States parties to clearly define and 
publicize the limits of their respective maritime zones 
so that parties will have greater certainty concerning 
their maritime spaces.

UNCLOS provides a viable mechanism for 
resolving conflicts, inter alia through arbitration. 
Arbitration is an open, friendly and durable mechanism 
for the peaceful settlement of maritime disputes. 
Arbitration, in defining maritime entitlements, is 
intended to benefit all. Therefore, the Philippines is 
more determined than ever in its pursuit of all possible 
means under international law to keep the conflict from 
escalating and undermining regional peace, security, 
and stability.

At the 47th meeting of the Ministers for Foreign 
Affairs of ASEAN, in Nay Pyi Taw, the Philippines 
proposed the triple action plan to reduce tensions. 
Our triple action plan proposal contains immediate, 
intermediate and final approaches to address the 
provocative and destabilizing activities in the South 
China Sea. It is a positive, comprehensive and 

constructive framework that brings together various 
initiatives that the Philippines and other countries have 
been advocating on the issue of the South China Sea for 
several years.

As an immediate approach, the triple action plan 
calls for the cessation of specific activities that escalate 
tensions in the region, pursuant to paragraph 5 of 
the 2002 ASEAN-China Declaration on the Conduct 
of Parties in the South China Sea. Paragraph 5 calls 
for, first, self-restraint; secondly, no inhabitation of 
uninhabited features, including massive reclamation; 
and thirdly, the handling of differences in a constructive 
manner. For the intermediate approach to managing 
tensions until a final resolution is achieved, the triple 
action plan highlights the need for the full and effective 
implementation of the Declaration and the expeditious 
conclusion of a code of conduct. As a final approach, the 
triple action plan underscores the need for a settlement 
mechanism to bring the disputes to a final and enduring 
resolution anchored in international law.

The Philippines is pursuing such a resolution 
through arbitration and believes that the arbitration 
decision will clarify maritime entitlements and will pave 
the way for the full resolution of the maritime disputes 
in the South China Sea. Those approaches under the 
triple action plan can be pursued simultaneously, and 
they do not prejudice territorial claims. We enjoin all to 
be united in addressing the challenge of resolving this 
issue in accordance with the rule of law.

On disarmament, the Philippines is deeply 
concerned about the threat of weapons of mass 
destruction, from the Middle East to the Korean 
peninsula. The Philippines has remained firm in 
its position on the total and complete elimination 
of nuclear, biological and chemical weapons. The 
Philippines strongly believes that the conference on 
the establishment of a Middle East zone free of nuclear 
weapons and all other weapons of mass destruction 
should be convened as soon as possible. The Six-Party 
Talks on the Korean peninsula should restart. We need 
a successful outcome to the 2015 Review Conference 
of the Parties to the Treaty on the Non-Proliferation of 
Nuclear Weapons to ensure the credibility of the Treaty.

The Philippines strongly supports the ongoing 
discourse on the humanitarian consequences of nuclear 
weapons that has been gaining ground within and 
outside the United Nations. We will continue to lend 
our voice to calls for nuclear disarmament until we have 
reached the goal of global zero. The Philippines also 
deplores the use of landmines and improvised explosive 
devices and the illicit trade in small arms and light 
weapons, which, unfortunately, still continue around 
the world.

United Nations peacekeeping missions are crucial 
to international peace and security. The Philippines, 
through its continuous participation in peacekeeping 
missions, has shown its steadfast commitment to 
contributing to that worthy cause. Let me take this 
opportunity to thank our partners in the international 
community for their invaluable assistance in recent 
incidents involving our Philippine peacekeepers, 
specifically in the United Nations Disengagement 
Observer Force in the Golan Heights. Our collective 
action has highlighted the importance that the 
international community continues to accord to United 
Nations peacekeeping.

In the face of grave danger, Filipino peacekeepers 
have bravely helped to safeguard world peace. They have 
served with honour, distinction and professionalism in 
implementing peacekeeping mandates. We are deeply 
concerned about the continuing and emerging dangers 
faced by all United Nations peacekeepers, and urge the 
United Nations and all fellow Member States to ensure 
that those dangers are addressed comprehensively. 
We believe that outstanding operational and tactical 
issues relating to United Nations peacekeeping must be 
resolved at the highest levels as soon as possible. The 
Philippines reiterates its solid commitment to upholding 
multilateral peacekeeping, collective security and the 
rule of law.

When we speak of inclusive development, we must 
take into full account the invaluable contributions 
that migrant workers make to global development and 
progress. Their well-being is a shared responsibility 
and part of the international community’s commitment 
to promoting inclusive societies. Those migrants are 
especially vulnerable in times of conflict and should 
not be forgotten. They deserve the complete support 
and cooperation of the international community in 
ensuring their safety, security and well-being. For such 
an important task, all countries — whether receiving, 
transit or sending — must be fully involved.

We are also alarmed that migrants, particularly 
women and children, continue to be victims of 
trafficking. National and international efforts to 
prevent trafficking, prosecute traffickers and assist 
in the recovery and rehabilitation of victims must be 
strengthened. From a broader perspective, we should 

fully respect the rights of migrants by according them 
equal treatment in all countries. The Philippines will 
continue to support efforts to protect the basic rights of 
migrants, recognize their contributions to development 
and secure for them a place in the inclusive societies 
that we envision in the post-2015 development agenda.

As we discuss and negotiate the best ways to deliver 
and implement the post-2015 development agenda, we 
should take concrete action on the proposed United 
Nations reforms that have been the subject of years of 
discussions and dialogues. The Philippines supports 
change and reform in the United Nations to strengthen 
its ability to meet new demands and deliver its mandate 
in the most effective, transparent, accountable and 
efficient manner. Reforms should include a better 
selection process for the Secretary-General, the 
President of the General Assembly and executive heads 
of the United Nations; an increase in the membership 
of the Security Council; a review of the use of the veto 
power in the Security Council; an increased budget 
for peacekeeping missions; and ways to make full and 
effective use of partnerships across the range of United 
Nations activities. For example, if we were to elect a 
woman to be the next Secretary-General of the United 
Nations, that would be a powerful signal on gender 
equality and empowerment.

As we set the stage to roll out a new set of goals 
for the post-2015 development agenda, let us not lose 
track of the equal importance of an enabling political 
and social environment to support the goals. When 
conflicts and insecurity endure, when disasters strike, 
when pandemics break out, when terrorism spreads 
and when the Earth’s bounties are confronted with 
depletion, we face the real danger that our development 
agenda will fail. It is our responsibility, therefore, as 
States Members of the United Nations, to exert every 
effort and expend every resource at our command to 
make the United Nations the instrument for promoting 
peace, progress and development.